       Case 4:19-cv-07762-HSG Document 32 Filed 02/27/20 Page 1 of 4




 1   HOGE FENTON JONES & APPEL                         DAVIS WRIGHT TREMAINE LLP
     Alison P. Buchanan (SBN 215710)                   Martin L. Fineman (SBN 104413)
 2   Christen E. Bourne (SBN 312744)                   505 Montgomery Street, Suite 800
     60 South Market Street, Suite 1400                San Francisco, CA 94111-6533
 3
     San Jose, CA 95113-2396                           Telephone: (415) 276-6500
 4   Telephone: (408) 287-9501                         Facsimile: (415) 276-6599
     Facsimile: (408) 287-2583                         Email: martinfineman@dwt.com
 5   Email: alison.buchanan@hogefenton.com
             christen.bourne@hogefenton.com
 6
     Attorneys for Defendant                           Attorneys for Defendants
 7
     CLOUDABILITY, INC.                                APPTIO, INC. and CLOUDABILITY, INC.
 8
     Daniel Remer (SBN 83702)                          Howard Smukler (SBN 135957)
 9   33 Los Pinos                                      532 S. Coronado Street #304
     Nicasio, CA 94946                                 Los Angeles, CA 90057
10   Telephone: (415) 235-3202                         Telephone: (855) 900-3440
11   Facsimile: (415) 276-9857                         Email: hsmukler@gmail.com
     Email: dan@danielremer.com
12
     Attorney for Plaintiff                            Attorney for Plaintiff
13   EDWARD MILLER                                     EDWARD MILLER
14
                                     UNITED STATES DISTRICT COURT
15
                  NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
16

17
     EDWARD MILLER,                                        Case No. 4:19-cv-07762-HSG
18
                   Plaintiff,                              JOINT DISCOVERY PLAN
19
           v.
20                                                         Date: March 5, 2020
   APPTIO, INC. and CLOUDABILITY, INC.,                    Time: 2:00 p.m.
21 et al.,                                                 Courtroom: 2
                                                           Judge: Hon. Haywood S. Gilliam, Jr.
22                 Defendants.
23                                                         Action Filed: November 25, 2019
24

25         Pursuant to Federal Rules of Civil Procedure 26(f) and the Court's Order Setting Initial

26 Case Management Conference, Plaintiff EDWARD MILLER ("Plaintiff") and Defendants

27 APPTIO, INC. and CLOUDABILITY, INC. (collectively, "Defendants") respectfully submit the

28 following joint proposed discovery plan.

                                                       1
                                JOINT DISCOVERY PLAN - Case No. 4:19-cv-07762-HSG
          Case 4:19-cv-07762-HSG Document 32 Filed 02/27/20 Page 2 of 4




 1           The parties have prepared this Joint Discovery Plan without waiver of, or limitation to, any

 2 objections each may have or may in the future raise with respect to the disclosures or to this

 3 litigation, including, but not limited to: (1) relevance; (2) any privilege or immunity doctrine

 4 (including, but not limited to, attorney-client and work product); (3) undue burden; (4)

 5 confidentiality; or (5) proprietary or commercially sensitive information. The parties reserve the

 6 right to amend, modify, revise, and/or clarify any portion of this Joint Discovery Plan pursuant to

 7 stipulation.

 8   I.      CHANGES TO THE TIMING, FORM, OR REQUIREMENT FOR DISCLOSURES
             UNDER RULE 26(a) (FRCP 26(f)(3)(A))
 9
10           The parties have agreed to exchange Initial Disclosures on February 27, 2020, a week in

11 advance of the initial case management conference. All other deadlines set by FRCP 26(a) shall

12 remain unaltered. However, the parties reserve the right to amend any other deadline set by FRCP

13 26(a) by stipulation.

14 II.       THE SUBJECT AND TIMING OF DISCOVERY (FRCP 26(f)(3)(B))

15           The parties believe that formal discovery is premature pending the outcome of Defendants'

16 Motion to Dismiss Plaintiff's First Amended Complaint. The parties have agreed to exchange

17 certain targeted information in connection with settlement discussions.

18 III.      ISSUES REGARDING DISCLOSURES OR ELECTRONICALLY STORED
             INFORMATION (FRCP 26(f)(3)(C))
19

20           Presently, the parties see no issues regarding disclosure, discovery, or preservation of

21 electronically stored information. The parties intend to address any such issues by stipulation

22 and/or Court intervention. The parties reserve the right to raise objections to discovery once it has

23 been propounded.

24 IV.       ISSUES ABOUT CLAIMS OF PRIVILEGE OR THE PROTECTION OF TRIAL-
             PREPARATION MATERIALS (FRCP 26(f)(3)(D))
25

26           Presently, the parties see no issues with claims of privilege or the protection of trial

27 preparation materials and intend to address any such issues by stipulation and/or Court

28

                                                        2
                              JOINT DISCOVERY PLAN - Case No. 4:19-cv-07762-HSG
         Case 4:19-cv-07762-HSG Document 32 Filed 02/27/20 Page 3 of 4




 1 intervention through the appropriate motions for protective orders. The parties reserve the right to

 2 raise objections to discovery once it has been propounded.

 3 V.       CHANGES TO DISCOVERY LIMITATIONS (FRCP 26(f)(3)(E))

 4          Presently, the parties see no issues with altering discovery limitations but reserve all right

 5 to modify them by stipulation.

 6 VI.      RECOMMENDATIONS FOR PRE-TRIAL CONFERENCE OR PROTECTIVE
            ORDERS (FRCP 28(f)(3)(F))
 7

 8          Presently, the parties see no need for the Court to issue any orders under Rule 26(c) or

 9 under Rule 16(b) and/or (c). If a formal protective order becomes necessary, the parties agree to
10 adopt the Model Protective Order for the Northern District Court of California.

11   Dated: February 27, 2020                              Respectfully Submitted,

12

13
                                                           By: /s/
14                                                               Daniel Remer

15                                                         Attorney for Plaintiff
                                                           Edward Miller
16

17
                                                           HOGE, FENTON, JONES & APPEL, INC.
18
19                                                         By: /s/
                                                                     Alison P. Buchanan
20                                                                   Christen E. Bourne
21
                                                           Attorneys for Defendant
22                                                         Cloudability, Inc.

23
                                                           DAVIS WRIGHT TREMAINE LLP
24

25                                                         By: _/s/ _______________________
                                                                  Martin L. Fineman
26
                                                           Attorneys for Defendants
27                                                         Apptio, Inc. and Cloudability, Inc.
28

                                                       3
                             JOINT DISCOVERY PLAN - Case No. 4:19-cv-07762-HSG
       Case 4:19-cv-07762-HSG Document 32 Filed 02/27/20 Page 4 of 4




 1                                           ATTESTATION

 2         Pursuant to Civil Local Rule 5-1(i)(3), I attest that I obtained concurrence in the filing of
 3 this document from the other signatories.

 4   Dated: February 27, 2020                             HOGE, FENTON, JONES & APPEL, INC.
 5
                                                          By: ___/s/_________________________
 6                                                               Alison P. Buchanan
                                                                 Christen E. Bourne
 7
                                                          Attorneys for Defendant
 8                                                        Cloudability, Inc.
 9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                      4
                            JOINT DISCOVERY PLAN - Case No. 4:19-cv-07762-HSG
